TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00699-CV


Jim Dunn and Ellen Dunn, Appellants

v.

Public Utility Commission of Texas and Oncor Electric Delivery Company, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GN-04-001246, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


O R D E R

		Appellants Jim and Ellen Dunn appealed the district court's judgment affirming
the order of Appellee Public Utility Commission of Texas ("PUC") approving a certificate of
convenience and necessity to allow Appellee Oncor Electric Delivery Company to construct and
operate a transmission line that will cross the Dunns' property.  Subsequent to filing their appeal,
Appellants filed a Motion for Emergency Stay, requesting stay of the PUC's order pending our
decision in the appeal.  The Court has issued an opinion affirming the district court's judgment. 
Therefore, Appellants' Motion for Emergency Stay is denied.
		Ordered February 7, 2008.

						__________________________________________
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Waldrop and Henson